Citation Nr: 1714204	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  08-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right Achilles tendon partial tear with fibrosis, to include as due to service-connected left Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1977 to July 1986 with 2 years, 7 months, and 25 days of unverified prior active service. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO, in part, denied service connection for bilateral Achilles tendonitis.  

During the pendency of the appeal, by a March 2010 rating action, the RO granted service connection for left Achilles tendonitis; an initial noncompensable disability rating was assigned, effective September 21, 2007.  The Board finds that the grant of service connection constitutes a full award of this benefit.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997). 

In July 2010, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript is of record. 

In an August 2014 decision, the Board denied the Veteran's claim for service connection for a right Achilles tendon partial tear with fibrosis, to include as due to service-connected left Achilles tendonitis.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, based on a June 2015 Joint Motion for Remand (JMR) between the Veteran's counsel and counsel for the Secretary of VA, the Court vacated the Board's August 2014 decision.  In the JMR, the parties argued that a March 2012 VA examiner's opinion, which had served as a basis for the Board's denial of the claim, was inadequate in its rationale with respect to addressing the aggravation component of the secondary service connection theory of the claim.  The parties maintained that in addressing the aggravation theory, the March 2012 VA examiner had confused causation with aggravation and, thus, the opinion was inadequate.  The Court, pursuant to the JMR, ordered that the claim be returned to the Board for an adequate VA examination or opinion on the aggravation component of the secondary service connection theory of the claim.

In August 2015, the Board, pursuant to the Court's Order, remanded the appeal to obtain an addendum opinion on the aggravation component of the secondary service connection theory of the claim.  In June 2016 decision, the Board again denied the Veteran's claim.  The Veteran again appealed that Board decision to the Court.  In a January 2017 Order, based on a January 2017 JMR, the Court vacated the Board's June 2016 decision.  The parties found that the Board did not discuss whether a November 2015 VA opinion, obtained pursuant to the August 2015 Board remand, substantially complied with the directives of that remand.  The Court, pursuant to the JMR, ordered that the claim be returned to the Board for issue a decision that included discussion of the compliance obtained with prior remands of the Court and the Board.  In the alternative, the Board was directed to obtain additional VA opinion evidence if such is necessary to satisfy the duty to assist the Veteran and obtain compliance with the prior Court orders or Board remands.  

The case has been properly returned to the Board for action consistent with the January 2017 JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal must be remanded for compliance with the Court's 2015 and 2017 orders and the Board's August 2015 remand.  Pursuant to the June 2015 JMR, in August 2015, the Board directed that a VA opinion be obtained that addressed whether the Veteran's service-connected left ankle disability aggravated his right ankle disability.  In the resulting November 2015 opinion, a VA examiner indicated that he had found no evidence that the Veteran's left ankle/achilles condition had aggravated the right ankle Achilles condition.  The examiner explained that this opinion was based on his review of the available evidence and the VA examination of 2012.  No other rationale was provided. 

The Board finds that this opinion is inadequate for adjudication purposes.  The August 2015 remand specifically requested that the examiner provide a complete rationale for any opinion expressed in addition to basing his decision on a review of previous examinations of record and the Veteran's electronic record.  Aside from citing to his review of the record, to include the March 2012 VA examination which was found inadequate, the examiner provided no rationale to explain his conclusion that the Veteran's right ankle disability was not aggravated by his service-connected left ankle disability.  In this regard, the Board finds that there has not yet been compliance with the Board's August 2015 remand and the corresponding June 2015 Court Order.  As the parties noted in the January 2017 JMR, a remand by either the Court or the Board confers upon the Veteran a right, as a matter of law, to substantial compliance with the directives of that remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Therefore, on remand, an adequate opinion must be obtained.  

The Board notes that the Veteran submitted an Additional Evidence Response Form for Cases with a VA Substantive Appeal Filed Prior to February 2, 2013, form in February 2017, requesting that his case be sent back to the AOJ for initial review of additional evidence submitted for his appeal.  However, VA has not received evidence pertinent to this claim after the last AOJ review in a December 2015 Supplemental Statement of the Case (SSOC).  In any event, the claim is being remanded for an opinion, and an SSOC will be completed after the requested development is completed.  

Accordingly, the case is REMANDED for the following action:




1.  Request that a qualified medical examiner provide an addendum medical opinion to address the question as to whether the Veteran's service-connected left Achilles tendonitis aggravated (i.e., permanently worsened) the Veteran's right Achilles tendon partial tear with fibrosis.  

The VA examiner is requested to render an opinion that addresses the following question:  

Is it at least as likely as not (50 percent or greater probability) that the service-connected left Achilles tendonitis aggravated (i.e., permanently worsened) the Veteran's right Achilles tendon partial tear with fibrosis beyond its natural progression? 

If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the right Achilles tendon partial tear with fibrosis prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond its baseline level imposed by the service-connected left Achilles tendonitis.  

The entire claims file, to include copies of the June 2015 Court Order, August 2015 Board remand, January 2017 Court Order, and this remand, should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  

2.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




